Exhibit 10.1

 

SENESTECH, INC.

 

October 23, 2020

 

Holder of Common Stock Purchase Warrants

 

Re: Inducement Offer to Exercise Common Stock Purchase Warrants

 

Dear Holder:

 

SenesTech, Inc. (the “Company”) is pleased to offer to you the opportunity to
exercise all of the warrants to purchase shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), issued to you on March 6, 2020
(the “March 2020 Existing Warrants”) and on April 24, 2020 (the “April 2020
Existing Warrants,” and collectively with the March 2020 Existing Warrants, the
“Existing Warrants”), as set forth on the signature page hereto and currently
held by you (the “Holder”). The issuance of the shares of Common Stock
underlying the Existing Warrants (the “Warrant Shares”) has been registered (i)
with respect to the March 2020 Existing Warrants, for resale pursuant to the
registration statement on Form S-1 (File No. 333-237563) and (ii) with respect
to the April 2020 Existing Warrants, pursuant to the registration statement on
Form S-1 (File No. 333-236302) (collectively, the “Registration Statements”).
The Registration Statements are currently effective and, upon exercise of the
Existing Warrants pursuant to this letter agreement, will be effective for the
issuance and resale of the Warrant Shares. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the New Warrants.

 

In consideration for exercising in full all of the Existing Warrants held by you
and set forth on the Holder's signature page hereto (the “Warrant Exercise”) at
a reduced exercise price of $1.725 per Warrant Share, the Company hereby offers
to issue you or your designee a new unregistered Common Stock Purchase Warrant
(“New Warrant”) pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (“Securities Act”), to purchase up to a number of shares (the “New
Warrant Shares”) of Common Stock equal to 100% of the number of Warrant Shares
issued pursuant to the Warrant Exercise hereunder, which New Warrant shall be
substantially in the form as reflected in Exhibit A hereto, will be exercisable
immediately, and have a term of exercise of five and one-half years, and an
exercise price per share equal to $1.725.

 

The original New Warrant certificate(s) will be delivered within two (2) Trading
Days following the date hereof. Notwithstanding anything herein to the contrary,
in the event that any Warrant Exercise would otherwise cause the Holder to
exceed the beneficial ownership limitations (“Beneficial Ownership Limitation”)
set forth in Section 2(e) of the Existing Warrants (or, if applicable and at the
Holder’s election, 9.99%), the Company shall only issue such number of Warrant
Shares to the Holder that would not cause the Holder to exceed the maximum
number of Warrant Shares permitted thereunder, as directed by the Holder, with
the balance to be held in abeyance until notice from the Holder that the balance
(or portion thereof) may be issued in compliance with such limitations, which
abeyance shall be evidenced through the Existing Warrants which shall be deemed
prepaid thereafter (including the payment in full of the exercise price), and
exercised pursuant to a Notice of Exercise in the Existing Warrant (provided no
additional exercise price shall be due and payable).

 



 

 

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Existing Warrants for an aggregate
exercise price set forth on the Holder’s signature page hereto (the “Warrants
Exercise Price”) on or before 2:00 p.m., Eastern Time, on October 23, 2020 (the
“Execution Time”).

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto. Holder represents and warrants
that, as of the date hereof it is, and on each date on which it exercises any
New Warrants it will be, an “accredited investor” as defined in Rule 501 of the
Securities Act, and agrees that the New Warrants will contain restrictive
legends when issued, and neither the New Warrants nor the shares of Common Stock
issuable upon exercise of the New Warrants will be registered under the
Securities Act, except as provided in Annex A attached hereto. Also, Holder
represents and warrants that it is acquiring the New Warrants as principal for
its own account and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of the New
Warrants (this representation is not limiting Holder’s right to sell the New
Warrant Shares pursuant to an effective registration statement under the
Securities Act or otherwise in compliance with applicable federal and state
securities laws).

 

The Holder understands that the New Warrants and the New Warrant Shares are not,
and may never be, registered under the Securities Act, or the securities laws of
any state and, accordingly, each certificate, if any, representing such
securities shall bear a legend substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 



2

 

 

Certificates evidencing the New Warrant Shares shall not contain any legend
(including the legend set forth above), (i) while a registration statement
covering the resale of such New Warrant Shares is effective under the Securities
Act, (ii) following any sale of such New Warrant Shares pursuant to Rule 144
under the Securities Act, (iii) if such New Warrant Shares are eligible for sale
under Rule 144 (assuming cashless exercise of the New Warrant), without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such New Warrant Shares and without
volume or manner-of-sale restrictions, (iv) if such New Warrant Shares may be
sold under Rule 144 (assuming cashless exercise of the New Warrant) and the
Company is then in compliance with the current public information required under
Rule 144 as to such New Warrant Shares, or (v) if the Company’s counsel
determines such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Securities and Exchange Commission (the “Commission”) and the
earliest of clauses (i) through (v), the “Delegend Date”)). The Company shall
cause its counsel to issue a legal opinion or other authorization instruction to
the Transfer Agent promptly after the Delegend Date if required by the Company
and/or the Transfer Agent to effect the removal of the legend hereunder, or at
the request of the Holder, which opinion or authorization shall be in form and
substance reasonably acceptable to the Holder. From and after the Delegend Date,
such New Warrant Shares shall be issued free of all legends. The Company agrees
that following the Delegend Date or at such time as such legend is no longer
required under this Section, it will, no later than two (2) Trading Days
following the delivery by the Holder to the Company or the Transfer Agent of a
certificate representing the New Warrant Shares issued with a restrictive legend
(such second (2nd) Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to the Holder a certificate representing such shares that is free
from all restrictive and other legends or, at the request of the Holder shall
credit the account of the Holder’s prime broker with the Depository Trust
Company System as directed by the Holder.  

 

In addition to the Holder’s other available remedies, the Company shall pay to a
Holder, in cash, (i) as partial liquidated damages and not as a penalty, for
each $1,000 of New Warrant Shares (based on the VWAP of the Common Stock on the
date such New Warrant Shares are submitted to the Transfer Agent) delivered for
removal of the restrictive legend, $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to the Holder by the Legend Removal Date a
certificate representing the New Warrant Shares so delivered to the Company by
the Holder that is free from all restrictive and other legends and (b) if after
the Legend Removal Date the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock that the Holder anticipated receiving from the Company
without any restrictive legend, then, an amount equal to the excess of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of New Warrant Shares that
the Company was required to deliver to the Holder by the Legend Removal Date and
for which the Holder was required to purchase shares to timely satisfy delivery
requirements, multiplied by (B) the weighted average price at which the Holder
sold that number of shares of Common Stock.  

 



3

 

 

If this offer is accepted and the transaction documents are executed by the
Execution Time, then on or before 3:10 p.m., Eastern Time, on the Trading Day
hereof, the Company shall issue a press release and/or file a Current Report on
Form 8-K with the Commission disclosing all material terms of the transactions
contemplated hereunder. From and after the issuance of such press release or the
filing of such Current Report on Form 8-K, as applicable, the Company represents
to you that it shall have publicly disclosed all material, non-public
information delivered to you by the Company, or any of its respective officers,
directors, employees or agents in connection with the transactions contemplated
hereunder. In addition, effective upon the issuance of such press release and/or
Current Report on Form 8-K, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and you
and your Affiliates on the other hand, shall terminate. The Company represents,
warrants and covenants that, upon acceptance of this offer, the Warrant Shares
shall be issued free of any legends or restrictions on resale by Holder.

 

No later than the second (2nd) Trading Day following the date hereof, the
closing shall occur at such location as the parties shall mutually agree. Unless
otherwise directed by H.C. Wainwright & Co., LLC (the “Placement Agent”),
settlement of the Warrant Shares shall occur via “Delivery Versus Payment”
(“DVP”) (i.e., on the Closing Date, the Company shall issue the Warrant Shares
registered in the Holders’ names and addresses and released by the Transfer
Agent directly to the account(s) at the Placement Agent identified by each
Holder; upon receipt of such Warrant Shares, the Placement Agent shall promptly
electronically deliver such Warrant Shares to the applicable Holder, and payment
therefor shall be made by the Placement Agent (or its clearing firm) by wire
transfer to the Company). The date of the closing of the exercise of the
Existing Warrants shall be referred to as the “Closing Date”.

 

***************

 



4

 

 

  Sincerely yours,       SENESTECH, INC.                     By:     Name:  
Title:

 

 

 

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Number of Existing Warrants: __________________

 

Aggregate Warrant Exercise Price: _________________

 

New Warrants: (100% of total Existing Warrants being exercised): ___________

 

Beneficial Ownership Blocker: ☐ 4.99% or ☐ 9.99%

 

DTC Instructions:

 

 

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

a)SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein “SEC Reports”).
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Company has never been an issuer subject to Rule
144(i) under the Securities Act.

 

b)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
letter agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this letter agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

c)No Conflicts. The execution, delivery and performance of this letter agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any  liens, claims, security
interests, other encumbrances or defects upon any of the properties or assets of
the Company in connection with, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other material
instrument (evidencing Company debt or otherwise) or other material
understanding to which such Company is a party or by which any property or asset
of the Company is bound or affected; or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a material adverse effect upon the business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company, taken as a whole, or in its ability to perform its
obligations under this letter agreement.

 



d)Registration Obligations. The Company shall prepare and file with the
Commission a registration statement relating to the resale of the New Warrant
Shares by the holders of the New Warrants under the Securities Act on or before
the 45th calendar day following the date hereof and use commercially reasonable
best efforts to cause such registration statement to be declared effective by
the Commission as soon as practical

 

e)Trading Market. The transactions contemplated under this letter agreement
comply with all the rules and regulations of the Nasdaq Capital Market.

 

 

A-1



 

 